Title: Report on the Case of the Brig Lusanna, [8 January 1784]
From: Committee of the Continental Congress
To: 


        
          [8 January 1784]
        
        Your Committee find that by a resolution of Congress of Nov. 25. 1775. it was recommended to the legislatures of the several states to erect courts for determining the cases of captures from the enemy on the High seas, and it was declared that in all cases an appeal should be allowed to Congress or such persons as they should appoint for the trial of appeals.
        That this resolution was complied with by the several states,  some of them ceding appeals to Congress on a larger and some on a more contracted scale; and New Hampshire particularly by their act of assembly of 1776 allowing them only in cases of captures by armed vessels fitted out at the charge of the United states, and reserving the appeal in all other cases to the Supreme court of their own state.
        That the course of Congress was to appoint a Committee for the trial of every special appeal till the 30th. day of Jan. 1777. when a standing Committee was appointed to hear and determine appeals from the courts of admiralty in the respective states.
        That the brigantine McClary a private armed vessel owned by John Penhallow and others, citizens of N. Hampshire, captured on the high seas in the month of Nov. 1777. the brigantine Lusanna, the subject of the present question, carried her into Piscataqua in the state of N. Hampshire and libelled her before the Maritime court of the said state, whereon the said vessel and cargo were by the said court condemned.
        That the claimants Elisha Doane and others prayed an appeal to Congress which being refused, they appealed to the Superior court of N. Hampshire where the sentence being confirmed they again prayed an appeal to Congress which was refused, and the sentence carried into effect by a sale and distribution of the vessel and cargoe.
        That on the 9th. day of Octob. 1778. the said Elisha Doane petitioned Congress for a revision of the said sentence, which petition being referred to the Committee of Appeals they in May 1779. summoned the libellants to appear before them in defence of their right.
        That on the 22d of the same month Congress resolved that certain resolutions of theirs of Mar. 6. 1779. relative to their controul over all jurisdiction in cases of capture on the high seas should be transmitted to the several states and they be respectively requested to take effectual measures for conforming therewith.
        That they were accordingly transmitted to the state of New Hampshire the legislature whereof by their act of Nov. 1779. extended the license of appeal to Congress to every case wherein any subject of any foreign nation in amity with the U.S. should be interested in the dispute, and allowed it no further.
        That in May 1780. a court of appeals was established by Congress with jurisdiction over all matters respecting appeals in cases of capture then depending before Congress or the Commissioners of appeals consisting of members of Congress.
        
        That all these transactions were prior to the completion of the Confederation which took place on the 1st. day of Mar. 1781.
        That on the 17th. of September 1783. the Court of appeals proceeded to consider the case of the said Elisha Doane and others against the brig Lusanna, John Penhallow libellant and to reverse the said sentences passed by the Inferior and Superior courts of N. Hampshire.
        Whereupon your committee have come to the following resolution.
        Resolved that the said capture having been made by citizens of N. Hampshire and carried in and submitted to the jurisdiction of that state before the completion of the confederation, while appeals to Congress in such cases were absolutely refused by their legislature, neither Congress nor any persons deriving authority from them had jurisdiction in the said case.
      